EXHIBIT 10.1

TIDEWATER INC.

2009 STOCK INCENTIVE PLAN

1. Purpose. The purpose of the Tidewater Inc. 2009 Stock Incentive Plan (the
“Plan”) is to increase stockholder value and to advance the interests of
Tidewater Inc. (“Tidewater”) and its subsidiaries (collectively with Tidewater,
the “Company”) by furnishing stock-based economic incentives (the “Incentives”)
designed to attract, retain, reward, and motivate key employees, officers and
directors of the Company and consultants and advisors to the Company and to
strengthen the mutuality of interests between service providers and Tidewater’s
stockholders. Incentives consist of opportunities to purchase or receive shares
of Common Stock, $.10 par value per share, of Tidewater (the “Common Stock”) or
cash valued in relation to Common Stock, on terms determined under the Plan. As
used in the Plan, the term “subsidiary” means any corporation, limited liability
company or other entity, of which Tidewater owns (directly or indirectly) within
the meaning of section 424(f) of the Internal Revenue Code of 1986, as amended
(the “Code”), 50% or more of the total combined voting power of all classes of
stock, membership interests, or other equity interests issued thereby.

2. Administration.

2.1 Composition. The Plan shall generally be administered by the Compensation
Committee of the Board of Directors of Tidewater (the “Board”) or by a
subcommittee thereof. The Compensation Committee or subcommittee thereof that
generally administers the Plan shall consist of not fewer than two members of
the Board, each of whom shall (a) qualify as a “non-employee director” under
Rule 16b-3 under the Securities Exchange Act of 1934 (the “1934 Act”) or any
successor rule and (b) qualify as an “outside director” under Section 162(m) of
the Code (“Section 162(m)”). The Nominating and Corporate Governance Committee
of the Board shall administer the Plan with respect to grants to members of the
Board who are not employees of the Company (“Outside Directors”). Members of the
Nominating and Corporate Governance Committee shall qualify as “non-employee
directors” under Rule 16b-3 under the 1934 Act. Unless the context otherwise
requires, the term “Committee” shall be used herein to refer to both the
Compensation Committee (or subcommittee that administers the Plan) and the
Nominating and Corporate Governance Committee.

2.2 Authority. The Compensation Committee or a sub-committee thereof shall have
plenary authority to award Incentives under the Plan and to enter into
agreements with or provide notices to participants as to the terms of the
Incentives (the “Incentive Agreements”), except that the Nominating and
Corporate Governance Committee of the Board shall have the sole authority to
grant Incentives to Outside Directors and to enter into Incentive Agreements
with Outside Directors. The Compensation Committee or a sub-committee thereof
shall have the general authority to interpret the Plan, to establish any rules
or regulations relating to the Plan that it determines to be appropriate, and to
make any other determination that it believes necessary or advisable for the
proper administration of the Plan, except that the

 

1



--------------------------------------------------------------------------------

Nominating and Corporate Governance Committee shall have sole authority with
respect to matters relating to grants to Outside Directors. Committee decisions
in matters relating to the Plan shall be final and conclusive on the Company and
participants. The Compensation Committee may delegate its authority hereunder to
the extent provided in Section 3.

3. Eligible Participants. Key employees and officers of the Company and persons
providing services as consultants or advisors to the Company shall become
eligible to receive Incentives under the Plan when designated by the Committee.
With respect to participants not subject to either Section 16 of the 1934 Act or
Section 162(m) of the Code, the Compensation Committee may delegate to
appropriate officers of the Company its authority to designate participants, to
determine the size and type of Incentives to be received by those participants,
and to set and modify the terms of such Incentives; provided, however, that the
per share exercise price of any options granted by an officer, rather than by
the Compensation Committee, shall be equal to the Fair Market Value (as defined
in Section 13.10) of a share of Common Stock on the later of the date of grant
or the date the participant’s employment with or service to the Company
commences. Outside Directors shall receive Incentives under the Plan when
granted by the Nominating and Corporate Governance Committee.

4. Types of Incentives. Incentives may be granted under the Plan to eligible
participants in the forms of (a) incentive stock options; (b) non-qualified
stock options; (c) restricted stock, (d) restricted stock units (“RSUs”);
(e) stock appreciation rights (“SARs”) and (f) Other Stock-Based Awards (as
defined in Section 10).

5. Shares Subject to the Plan.

5.1 Number of Shares. Subject to adjustment as provided in Section 13.5, the
maximum number of shares of Common Stock that may be delivered to participants
and their permitted transferees under the Plan shall be 1,982,500 shares.

5.2 Share Counting. To the extent any shares of Common Stock covered by a stock
option or SAR are not delivered to a participant or permitted transferee because
the Incentive is forfeited or canceled, or shares of Common Stock are not
delivered because an Incentive is paid or settled in cash, such shares shall not
be deemed to have been delivered for purposes of determining the maximum number
of shares of Common Stock available for delivery under this Plan. In the event
that shares of Common Stock are issued as an Incentive and thereafter are
forfeited or reacquired by the Company pursuant to rights reserved upon issuance
thereof, such forfeited and reacquired Shares may again be issued under the
Plan. With respect to SARs, if the SAR is payable in shares of Common Stock, all
shares to which the SARs relate are counted against the Plan limits, rather than
the net number of shares delivered upon exercise of the SAR.

 

2



--------------------------------------------------------------------------------

5.3 Limitations on Awards. Subject to adjustment as provided in Section 13.5,
the following additional limitations are imposed under the Plan:

(a) The maximum number of shares of Common Stock that may be issued upon
exercise of stock options intended to qualify as incentive stock options under
Section 422 of the Code shall be 1,982,500 shares.

(b) The maximum number of shares of Common Stock that may be covered by
Incentives granted under the Plan to any one individual during any one
calendar-year period shall be 500,000.

(c) The maximum number of shares of Common Stock that may be issued under the
Plan as restricted stock, RSUs, and Other Stock-Based Awards (as defined in
Section 10.1) shall be 1,387,750 shares.

(d) Restricted stock, RSUs, and Other Stock-Based Awards with respect to an
aggregate of 99,125 shares of Common Stock may be granted to officers,
employees, consultants, or advisors without compliance with the minimum vesting
periods provided in Sections 7.2, 8.2, and 10.2.

(e) Each Outside Director may be granted Incentives with respect to no more than
10,000 shares of Common Stock each calendar year.

(f) The maximum value of an Other Stock-Based Award that is valued in dollars
(whether or not paid in Common Stock) scheduled to be paid out to any one
participant in any calendar year shall be $2,000,000.

5.4 Type of Common Stock. Common Stock issued under the Plan may be authorized
and unissued shares or issued shares held as treasury shares.

6. Stock Options. A stock option is a right to purchase shares of Common Stock
from Tidewater. Stock options granted under the Plan may be incentive stock
options (as such term is defined in Section 422 of the Code) or non-qualified
stock options. Any option that is designated as a non-qualified stock option
shall not be treated as an incentive stock option. Each stock option granted by
the Committee under this Plan shall be subject to the following terms and
conditions:

6.1 Price. The exercise price per share shall be determined by the Committee,
subject to adjustment under Section 13.5; provided that in no event shall the
exercise price be less than the Fair Market Value (as defined in Section 13.10)
of a share of Common Stock on the date of grant, except in the case of a stock
option granted in assumption of or substitution for an outstanding award of a
company acquired by the Company or with which the Company combines.

6.2 Number. The number of shares of Common Stock subject to the option shall be
determined by the Committee, subject to Section 5 and subject to adjustment as
provided in Section 13.5.

6.3 Duration and Time for Exercise. The term of each stock option shall be
determined by the Committee, but shall not exceed a maximum term of ten years.
Each stock option shall become exercisable at such time or times during its term
as shall be

 

3



--------------------------------------------------------------------------------

determined by the Committee. Notwithstanding the foregoing, the Committee may
accelerate the exercisability of any stock option at any time, in addition to
the automatic acceleration of stock options under Section 12.

6.4 Repurchase. Upon approval of the Committee, the Company may repurchase a
previously granted stock option from a participant by mutual agreement before
such option has been exercised by payment to the participant of the amount per
share by which: (a) the Fair Market Value of the Common Stock subject to the
option on the business day immediately preceding the date of purchase exceeds
(b) the exercise price, or by payment of such other mutually agreed upon amount;
provided, however, that no such repurchase shall be permitted if prohibited by
Section 6.6.

6.5 Manner of Exercise. A stock option may be exercised, in whole or in part, by
giving written notice to the Company, specifying the number of shares of Common
Stock to be purchased. The exercise notice shall be accompanied by the full
purchase price for such shares. The option price shall be payable in United
States dollars and may be paid (a) in cash; (b) by check; (c) by delivery of or
attestation of ownership of shares of Common Stock, which shares shall be valued
for this purpose at the Fair Market Value on the business day immediately
preceding the date such option is exercised; (d) by delivery of irrevocable
written instructions to a broker approved by the Company (with a copy to the
Company) to immediately sell a portion of the shares, issuable under the option
and to deliver promptly to the Company the amount of sale proceeds (or loan
proceeds if the broker lends funds to the participant for delivery to the
Company) to pay the exercise price; (e) if approved by the Committee, through a
net exercise procedure whereby the optionee surrenders the option in exchange
for that number of shares of Common Stock with an aggregate Fair Market Value
equal to the difference between the aggregate exercise price of the options
being surrendered and the aggregate Fair Market Value of the shares of Common
Stock subject to the option; or (f) in such other manner as may be authorized
from time to time by the Committee.

6.6 Repricing. Except for adjustments pursuant to Section 13.5 or actions
permitted to be taken by the Committee under Section 12 in the event of a Change
of Control, unless approved by the stockholders of the Company, (a) the exercise
or base price for any outstanding option or SAR granted under this Plan may not
be decreased after the date of grant; and (b) an outstanding option or SAR that
has been granted under this Plan may not, as of any date that such option or SAR
has a per share exercise price that is greater than the then current Fair Market
Value of a share of Common Stock, be surrendered to the Company as consideration
for the grant of a new option or SAR with a lower exercise price, shares of
restricted stock, restricted stock units, an Other Stock-Based Award, a cash
payment, or Common Stock.

6.7 Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, the following additional provisions shall apply to the grant of stock
options that are intended to qualify as incentive stock options (as such term is
defined in Section 422 of the Code):

(a) Any incentive stock option agreement authorized under the Plan shall contain
such other provisions as the Committee shall deem advisable, but shall in all
events be consistent with and contain or be deemed to contain all provisions
required in order to qualify the options as incentive stock options.

 

4



--------------------------------------------------------------------------------

(b) All incentive stock options must be granted within ten years from the date
on which this Plan is adopted by the Board of Directors.

(c) No incentive stock options shall be granted to any non-employee or to any
participant who, at the time such option is granted, would own (within the
meaning of Section 422 of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the employer corporation or of
its parent or subsidiary corporation.

(d) The aggregate Fair Market Value (determined with respect to each incentive
stock option as of the time such incentive stock option is granted) of the
Common Stock with respect to which incentive stock options are exercisable for
the first time by a participant during any calendar year (under the Plan or any
other plan of Tidewater or any of its subsidiaries) shall not exceed $100,000.
To the extent that such limitation is exceeded, the excess options shall be
treated as non-qualified stock options for federal income tax purposes.

7. Restricted Stock.

7.1 Grant of Restricted Stock. The Committee may award shares of restricted
stock to such eligible participants as determined pursuant to the terms of
Section 3. An award of restricted stock shall be subject to such restrictions on
transfer and forfeitability provisions and such other terms and conditions,
including the attainment of specified performance goals, as the Committee may
determine, subject to the provisions of the Plan. To the extent restricted stock
is intended to qualify as “performance-based compensation” under Section 162(m),
it must be granted subject to the attainment of performance goals as described
in Section 11 below and meet the additional requirements imposed by
Section 162(m).

7.2 The Restricted Period. At the time an award of restricted stock is made, the
Committee shall establish a period of time during which the transfer of the
shares of restricted stock shall be restricted and after which the shares of
restricted stock shall be vested (the “Restricted Period”). Each award of
restricted stock may have a different Restricted Period. The Restricted Period
shall be a minimum of three years with incremental vesting of portions of the
award over the three-year period permitted, with the following exceptions:

(a) If the vesting of the shares of restricted stock is based upon the
attainment of performance goals as described in Section 11, the Restricted
Period shall be a minimum of one year.

 

5



--------------------------------------------------------------------------------

(b) No minimum Restricted Period applies to grants to Outside Directors, to
grants issued in payment of cash amounts earned under the Company’s annual
incentive plan, or to grants made under Section 5.3(d).

The expiration of the Restricted Period shall also occur (1) as provided under
Section 13.3 in the event of termination of employment under the circumstances
provided in the Incentive Agreement, and (2) as described in Section 12 in the
event of a Change of Control of the Company.

7.3 Escrow. The participant receiving restricted stock shall enter into an
Incentive Agreement with the Company setting forth the conditions of the grant.
Any certificates representing shares of restricted stock shall be registered in
the name of the participant and deposited with the Company, together with a
stock power endorsed in blank by the participant. Each such certificate shall
bear a legend in substantially the following form:

The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the Tidewater Inc. 2009 Stock Incentive Plan (the
“Plan”), and an agreement entered into between the registered owner and
Tidewater Inc. (“the Company”) thereunder. Copies of the Plan and the agreement
are on file at the principal office of the Company.

Alternatively, in the discretion of the Company, ownership of the shares of
restricted stock and the appropriate restrictions shall be reflected in the
records of the Company’s transfer agent and no physical certificates shall be
issued prior to vesting.

7.4 Dividends on Restricted Stock. Any and all cash and stock dividends paid
with respect to the shares of restricted stock shall be subject to any
restrictions on transfer, forfeitability provisions, or reinvestment
requirements as the Committee may, in its discretion, prescribe in the Incentive
Agreement.

7.5 Forfeiture. In the event of the forfeiture of any shares of restricted stock
under the terms provided in the Incentive Agreement (including any additional
shares of restricted stock that may result from the reinvestment of cash and
stock dividends, if so provided in the Incentive Agreement), such forfeited
shares shall be surrendered and the certificates cancelled. The participants
shall have the same rights and privileges, and be subject to the same forfeiture
provisions, with respect to any additional shares received pursuant to
Section 13.5 due to a recapitalization or other change in capitalization.

7.6 Expiration of Restricted Period. Upon the expiration or termination of the
Restricted Period and the satisfaction of any other conditions prescribed by the
Committee, the restrictions applicable to the restricted stock shall lapse and,
unless otherwise instructed by the participant, a stock certificate for the
number of shares of restricted stock with respect to which the restrictions have
lapsed shall be delivered, free of all such restrictions and legends, except any
that may be imposed by law, to the participant or the participant’s estate, as
the case may be.

 

6



--------------------------------------------------------------------------------

7.7 Rights as a Stockholder. Subject to the terms and conditions of the Plan and
subject to any restrictions on the receipt of dividends that may be imposed in
the Incentive Agreement, each participant receiving restricted stock shall have
all the rights of a stockholder with respect to shares of stock during the
Restricted Period, including without limitation, the right to vote any shares of
Common Stock.

8. Restricted Stock Units.

8.1 Grant of Restricted Stock Units. A restricted stock unit, or RSU, represents
the right to receive from the Company on the respective scheduled vesting or
payment date for such RSU, one share of Common Stock. An award of RSUs may be
subject to the attainment of specified performance goals or targets,
forfeitability provisions and such other terms and conditions as the Committee
may determine, subject to the provisions of the Plan. To the extent an award of
RSUs is intended to qualify as performance-based compensation under
Section 162(m), it must be granted subject to the attainment of performance
goals as described in Section 11 and meet the additional requirements imposed by
Section 162(m).

8.2 Vesting Period. At the time an award of RSUs is made, the Committee shall
establish a period of time during which the restricted stock units shall vest
(the “Vesting Period”). Each award of restricted stock units may have a
different Vesting Period. The Vesting Period shall be a minimum of three years
with incremental vesting over the three-year period permitted, with the
following exceptions:

(a) If the vesting of RSUs is based upon the attainment of performance goals as
described in Section 11, the Vesting Period shall be a minimum of one year.

(b) No minimum Vesting Period applies to grants to Outside Directors, to grants
issued in payment of cash amounts earned under the Company’s annual incentive
plan, or to grants made under Section 5.3(d).

An acceleration of the expiration of the Vesting Period shall occur (1) as
provided under Section 13.3 in the event of termination of employment under the
circumstances provided in the Incentive Agreement, and (2) as described in
Section 12 in the event of a Change of Control of the Company.

8.3 Dividend Equivalent Accounts. Subject to the terms and conditions of this
Plan and the applicable Incentive Agreement, as well as any procedures
established by the Committee, prior to the expiration of the applicable Vesting
Period of an RSU granted to a participant hereunder, the Committee may determine
to pay dividend equivalent rights with respect to RSUs, in which case, unless
determined by the Committee to be paid currently, the Company shall establish an
account for the participant and reflect in that account any securities, cash or
other property comprising any dividend or property distribution with respect to
the share of Common Stock underlying each RSU. The participant shall have rights
to the amounts or other property credited to such account.

 

7



--------------------------------------------------------------------------------

8.4 Rights as a Stockholder. Subject to the restrictions imposed under the terms
and conditions of this Plan and subject to any other restrictions that may be
imposed in the Incentive Agreement, each participant receiving restricted stock
units shall have no rights as a stockholder with respect to such restricted
stock units until such time as shares of Common Stock are issued to the
participant.

9. Stock Appreciation Rights.

9.1 Grant of Stock Appreciation Rights. A stock appreciation right, or SAR, is a
right to receive, without payment to the Company, a number of shares of Common
Stock, cash, or any combination thereof, the number or amount of which is
determined pursuant to the formula set forth in Section 9.5. Each SAR granted by
the Committee under the Plan shall be subject to the terms and conditions of the
Plan and the applicable Incentive Agreement.

9.2 Number. Each SAR granted to any participant shall relate to such number of
shares of Common Stock as shall be determined by the Committee, subject to
adjustment as provided in Section 13.5.

9.3 Duration and Time for Exercise. The term of each SAR shall be determined by
the Committee, but shall not exceed a maximum term of ten years. Each SAR shall
become exercisable at such time or times during its term as shall be determined
by the Committee. Notwithstanding the foregoing, the Committee may accelerate
the exercisability of any SAR at any time in its discretion in addition to the
automatic acceleration of SARs under Section 12.

9.4 Exercise. A SAR may be exercised, in whole or in part, by giving written
notice to the Company, specifying the number of SARs that the holder wishes to
exercise. The date that the Company receives such written notice shall be
referred to herein as the “Exercise Date.” The Company shall, within 30 days of
an Exercise Date, deliver to the exercising holder certificates for the shares
of Common Stock to which the holder is entitled pursuant to Section 9.5 or cash
or both, as provided in the Incentive Agreement.

9.5 Payment. The number of shares of Common Stock which shall be issuable upon
the exercise of a SAR payable in Common Stock shall be determined by dividing:

(a) the number of shares of Common Stock as to which the SAR is exercised,
multiplied by the amount of the appreciation in each such share (for this
purpose, the “appreciation” shall be the amount by which the Fair Market Value
(as defined in Section 13.10) of a share of Common Stock subject to the SAR on
the trading day prior to the Exercise Date exceeds the “Base Price,” which is an
amount, not less than the Fair Market Value of a share of Common Stock on the
date of grant, which shall be determined by the Committee at the time of grant,
subject to adjustment under Section 13.5); by

 

8



--------------------------------------------------------------------------------

(b) the Fair Market Value of a share of Common Stock on the Exercise Date.

No fractional shares of Common Stock shall be issued upon the exercise of a SAR;
instead, the holder of a SAR shall be entitled to purchase the portion necessary
to make a whole share at its Fair Market Value on the Exercise Date.

If so provided in the Incentive Agreement, a SAR may be exercised for cash equal
to the Fair Market Value of the shares of Common Stock that would be issuable
under this Section 9.5, if the exercise had been for Common Stock.

10. Other Stock-Based Awards.

10.1 Grant of Other Stock-Based Awards. Subject to the limitations described in
Section 10.2 hereof, the Committee may grant to eligible participants “Other
Stock-Based Awards,” which shall consist of awards (other than options,
restricted stock, RSUs, or SARs described in Sections 6 through 9 hereof) paid
out in shares of Common Stock or the value of which is based in whole or in part
on the value of shares of Common Stock. Other Stock-Based Awards may be awards
of shares of Common Stock, awards of phantom stock, or may be denominated or
payable in, valued in whole or in part by reference to, or otherwise based on or
related to, shares of, or appreciation in the value of, Common Stock (including,
without limitation, securities convertible or exchangeable into or exercisable
for shares of Common Stock), as deemed by the Committee consistent with the
purposes of this Plan. The Committee shall determine the terms and conditions of
any Other Stock-Based Award (including which rights of a stockholder, if any,
the recipient shall have with respect to Common Stock associated with any such
award) and may provide that such award is payable in whole or in part in cash.
An Other Stock-Based Award may be subject to the attainment of such specified
performance goals or targets as the Committee may determine, subject to the
provisions of this Plan. To the extent that an Other Stock-Based Award is
intended to qualify as “performance-based compensation” under Section 162(m), it
must be granted subject to the attainment of performance goals as described in
Section 11 below and meet the additional requirements imposed by Section 162(m).

10.2 Limitations. Other Stock-Based Awards granted under this Section 10 shall
be subject to a minimum vesting period of three years with incremental vesting
of portions of the award over the three-year period permitted, with the
following exceptions:

(a) If the vesting of the award is based upon the attainment of performance
goals as described in Section 11, the award shall be subject to a minimum
vesting period of one year.

(b) No minimum vesting period applies to grants to Outside Directors, to grants
issued in payment of cash amounts earned under the Company’s annual incentive
plan, or to grants made under Section 5.3(d).

An acceleration of the expiration of the applicable vesting period shall occur
(1) as provided under Section 13.3 in the event of termination of employment
under the circumstances provided in the Incentive Agreement, and (2) as
described in Section 12 in the event of a Change of Control of the Company.

 

9



--------------------------------------------------------------------------------

11. Performance Goals for Section 162(m) Awards. To the extent that shares of
restricted stock, RSUs, or Other Stock-Based Awards granted under the Plan are
intended to qualify as “performance-based compensation” under Section 162(m),
the vesting, grant, or payment of such awards shall be conditioned on the
achievement of one or more performance goals and must satisfy the other
requirements of Section 162(m). The performance goals pursuant to which such
awards shall vest, be granted, or be paid out shall be any or a combination of
the following performance measures applied to the Company, Tidewater, a division
or a subsidiary: earnings per share; return on assets; an economic value added
measure; shareholder return; earnings or earnings before interest, taxes,
depreciation and amortization; stock price; total shareholder return; return on
equity; return on total capital; safety performance; reduction of expenses;
increase in cash flow; free cash flow; income or net income; operating income or
net operating income; gross profit; operating profit or net operating profit;
operating margin or profit margin; return on operating revenue; return on
invested capital; return on capital employed; or market segment share. For any
performance period, such performance objectives may be measured on an absolute
basis, relative to a group of peer companies selected by the Committee, relative
to internal goals, or relative to levels attained in prior years. The
performance goals may be subject to such adjustments as are specified in advance
by the Committee in accordance with Section 162(m).

12. Change of Control; Tender Offer or Exchange Offer.

12.1 Definitions. As used in this Section 12, the following words or terms shall
have the meanings indicated:

(a) Adoption Date shall mean the date of the Board’s adoption of this Plan.

(b) Affiliate (and variants thereof) shall mean a Person that controls, or is
controlled by, or is under common control with, another specified Person, either
directly or indirectly.

(c) Beneficial Owner (and variants thereof), with respect to a security, shall
mean a Person who, directly or indirectly (through any contract, understanding,
relationship or otherwise), has or shares (i) the power to vote, or direct the
voting of, the security, and/or (ii) the power to dispose of, or to direct the
disposition of, the security.

(d) Business Combination shall mean the consummation of a reorganization, merger
or consolidation (including a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company), or sale or other disposition of
all or substantially all of the assets of the Company.

(e) Change of Control Value shall equal the amount determined by whichever of
the following items is applicable:

(i) the per share price to be paid to the Company’s stockholders in any such
merger, consolidation or other reorganization;

 

10



--------------------------------------------------------------------------------

(ii) the price per share offered to the Company’s stockholders in any tender
offer or exchange offer whereby a Change of Control takes place;

(iii) in all other events, the Fair Market Value (as defined in
Section 13.10) per share of Common Stock into which such options being converted
are exercisable, as determined by the Committee as of the date determined by the
Committee to be the date of conversion of such options; or

(iv) in the event that the consideration offered to the Company’s stockholders
in any transaction described in this Section 12 consists of anything other than
cash, the Committee shall determine the fair cash equivalent of the portion of
the consideration offered that is other than cash.

(f) Incumbent Board shall mean the individuals who, as of the Adoption Date,
constitute the Board.

(g) Person shall mean a natural person or company, and shall also mean the group
or syndicate created when two or more Persons act as a syndicate or other group
(including, without limitation, a partnership or limited partnership) for the
purpose of acquiring, holding, or disposing of a security, except that Person
shall not include an underwriter temporarily holding a security pursuant to an
offering of the security.

(h) Post-Transaction Corporation.

(i) Unless a Change of Control includes a Business Combination, Post-Transaction
Corporation shall mean the Company after the Change of Control.

(ii) If a Change of Control includes a Business Combination, Post-Transaction
Corporation shall mean the corporation resulting from the Business Combination
unless, as a result of such Business Combination, an ultimate parent corporation
controls the Company or all or substantially all of the Company’s assets either
directly or indirectly, in which case, Post-Transaction Corporation shall mean
such ultimate parent corporation.

12.2 Change of Control Defined. Unless otherwise provided in an Incentive
Agreement, Change of Control shall mean:

(a) the acquisition by any Person of Beneficial Ownership of 30% or more of the
outstanding shares of the Common Stock, or 30% or more of the

 

11



--------------------------------------------------------------------------------

combined voting power of the Company’s then outstanding securities; provided,
however, that for purposes of this subsection (a), the following shall not
constitute a Change of Control:

(i) any acquisition (other than a Business Combination which constitutes a
Change of Control under Section 12.2(c)) of Common Stock directly from the
Company,

(ii) any acquisition of Common Stock by the Company or its subsidiaries,

(iii) any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or

(iv) any acquisition of Common Stock by any corporation pursuant to a Business
Combination which does not constitute a Change of Control under Section 12.2(c);
or

(b) members of the Incumbent Board cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Adoption Date whose election or nomination for
election by the Company’s shareholders was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered a member of the Incumbent Board, unless such individual’s initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board; or

(c) a Business Combination, unless, immediately following such Business
Combination,

(i) the individuals and entities who were the Beneficial Owners of the Company’s
outstanding Common Stock and the Company’s voting securities entitled to vote
generally in the election of directors immediately prior to such Business
Combination have direct or indirect Beneficial Ownership, respectively, of more
than 50% of the then outstanding shares of common stock, and more than 50% of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, of the Post-Transaction
Corporation, and

(ii) except to the extent that such ownership existed prior to the Business
Combination, no Person (excluding the Post-Transaction Corporation and any
employee benefit plan or related trust of either the Company, the
Post-Transaction Corporation or any subsidiary of either corporation)
Beneficially Owns, directly or indirectly, 30% or more of the

 

12



--------------------------------------------------------------------------------

then outstanding shares of common stock of the corporation resulting from such
Business Combination or 30% or more of the combined voting power of the then
outstanding voting securities of such corporation, and

(iii) at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such Business Combination; or

(d) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

12.3 Effect of a Change of Control.

(a) Notwithstanding any other provision of the Plan (or any provision of any
agreement with respect to any grant hereunder), upon or immediately prior to any
Change of Control (as defined in Section 12.2), all outstanding Incentives
granted pursuant to the Plan shall automatically become fully vested and
exercisable, all restrictions or limitations on any outstanding Incentives shall
lapse, and all performance criteria and other conditions relating to the payment
of Incentives shall be deemed to be achieved or waived by the Company without
the necessity of action by any person.

(b) As used in this Section 12.3, “immediately prior” to the Change of Control
shall mean sufficiently in advance of the Change of Control to permit the
grantee to take all steps reasonably necessary (i) to exercise any option or SAR
fully, and (ii) to deal with the shares purchased or acquired under any
Incentive so that all types of shares may be treated in the same manner in
connection with the Change of Control as the shares of Common Stock of other
shareholders.

(c) To the extent, if any, required by section 422(d) of the Code, incentive
stock options which become exercisable immediately prior to a Change of Control
pursuant to this Section 12.3 shall thereby become non-qualified stock options.
Subject to Section 12.5 but notwithstanding any other provision of the Plan,
including, without limitation, Section 12.4 (or any provision of any agreement
with respect to any grant hereunder), (i) any stock option or SAR which becomes
exercisable pursuant to this Section 12.3 shall remain exercisable until the
earlier of the end of the option term or the lapse of the option, and (ii) any
lapse and deemed waiver of restrictions and limitations on any restricted stock
units, shares of restricted stock and any Other Stock-Based Awards pursuant to
this Section 12.3 shall be a permanent lapse and deemed waiver of such
restrictions and limitations.

12.4 Effect of a Tender Offer or Exchange Offer. If any corporation, person or
other entity (other than the Company) makes a tender offer or exchange offer for
shares of the Common Stock pursuant to which purchases are made (an “Offer”),
then from and after the date of the first purchase of the Common Stock pursuant
to the Offer

 

13



--------------------------------------------------------------------------------

(the “Acceleration Date”), all outstanding options and SARs shall automatically
become fully exercisable, all restrictions or limitations on any Incentives
shall lapse and all performance criteria and other conditions relating to the
payment of Incentives shall be deemed to be achieved or waived by the Company,
without the necessity of any action by any person, for a period of 30 calendar
days following the Acceleration Date. Subject to the other provisions of this
Section 12, following the expiration of the 30-day period, any options or SARs
not exercised and any shares of Common Stock issued hereunder not tendered or
exchanged shall again be subject to the terms and conditions applicable prior to
the Offer.

12.5 Committee Discretion to Set Terms of Exercise or Exchange. No later than 30
days after the approval by the Board of a Change of Control of a type described
in subsections (c) or (d) of Section 12.2 and no later than 30 days after a
Change of Control of a type described in subsection (a) and (b) of Section 12.2,
the Committee (meaning either the Nominating and Corporate Governance with
regard to grants made to Outside Directors or the Compensation Committee with
regard to all other grants, as the applicable Committee was composed immediately
prior to such Change of Control and notwithstanding any removal or attempted
removal of some or all of the members thereof as directors or relevant Committee
members), acting in its sole discretion without the consent or approval of any
participant, may act to effect one or more of the alternatives listed below and
such act by the Committee may not be revoked or rescinded by persons not members
of the Committee immediately prior to the Change of Control:

(a) require that all outstanding options and SARs be exercised on or before a
specified date (before or after such Change of Control, but no earlier than the
date on which all such options and SARs have become fully vested and
exercisable) fixed by the Committee, after which specified date all unexercised
options and SARs shall lapse and terminate;

(b) make such equitable adjustments to Incentives then outstanding as the
Committee deems appropriate to reflect such Change of Control (provided,
however, that the Committee may determine in its sole discretion that no
adjustment is necessary);

(c) provide for mandatory conversion of some or all of the outstanding options
and SARs held by some or all participants as of a date (before or after such
Change of Control) specified by the Committee, in which event such options and
SARs shall be deemed automatically cancelled and the Company shall pay, or cause
to be paid, to each such participant an amount of cash per share equal to the
excess, if any, of the Change of Control Value of the shares subject to such
option and SAR over the exercise price(s) of such options and SARs or, in lieu
of such cash payment, the issuance of Common Stock or securities of an acquiring
entity having a Fair Market Value (as defined in Section 13.10) equal to such
excess; or

(d) provide that thereafter upon any exercise of an option or SAR the
participant shall be entitled to purchase under such option or SAR, in lieu of
the number of shares of Common Stock then covered by such option or SAR, the

 

14



--------------------------------------------------------------------------------

number and class of shares of stock or other securities or property (including,
without limitation, cash) to which the participant would have been entitled
pursuant to the terms of the agreement providing for the reorganization, merger,
consolidation, or asset sale, if immediately prior to such Change of Control,
the participant had been the holder of record of the number of shares of Common
Stock then covered by such options and SARs.

13. General.

13.1 Duration. No Incentives may be granted under the Plan after July 9, 2019;
provided, however, that subject to Section 13.9, the Plan shall remain in effect
after such date with respect to Incentives granted prior to that date, until all
such Incentives have either been satisfied by the issuance of shares of Common
Stock or otherwise been terminated under the terms of the Plan and all
restrictions imposed on shares of Common Stock in connection with their issuance
under the Plan have lapsed.

13.2 Transferability. No Incentives granted hereunder may be transferred,
pledged, assigned or otherwise encumbered by a participant except: (a) by will;
(b) by the laws of descent and distribution; (c) pursuant to a domestic
relations order, as defined in the Code; or (d) as to options only, if permitted
by the Committee and so provided in the Incentive Agreement or an amendment
thereto, (i) to Immediate Family Members, (ii) to a partnership in which the
participant and/or Immediate Family Members, or entities in which the
participant and/or Immediate Family Members are the sole owners, members or
beneficiaries, as appropriate, are the sole partners, (iii) to a limited
liability company in which the participant and/or Immediate Family Members, or
entities in which the participant and/or Immediate Family Members are the sole
owners, members or beneficiaries, as appropriate, are the sole members, or
(iv) to a trust for the sole benefit of the participant and/or Immediate Family
Members. “Immediate Family Members” shall be defined as the spouse and natural
or adopted children or grandchildren of the participant and their spouses. To
the extent that an incentive stock option is permitted to be transferred during
the lifetime of the participant, it shall be treated thereafter as a
nonqualified stock option. Any attempted assignment, transfer, pledge,
hypothecation or other disposition of Incentives, or levy of attachment or
similar process upon Incentives not specifically permitted herein, shall be null
and void and without effect.

13.3 Effect of Termination of Employment or Death. In the event that a
participant ceases to be an employee of the Company or to provide services to
the Company for any reason, including death, disability, early retirement, or
normal retirement, any Incentives may be exercised, shall vest, or shall expire
at such times as may be determined by the Committee and provided in the
Incentive Agreement.

13.4 Additional Conditions. Anything in this Plan to the contrary
notwithstanding: (a) the Company may, if it shall determine it necessary or
desirable for any reason, at the time of award of any Incentive or the issuance
of any shares of Common Stock pursuant to any Incentive, require the recipient
of the Incentive, as a condition to the receipt thereof or to the receipt of
shares of Common Stock issued pursuant thereto, to deliver to the Company a
written representation of present intention

 

15



--------------------------------------------------------------------------------

to acquire the Incentive or the shares of Common Stock issued pursuant thereto
for his own account for investment and not for distribution; and (b) if at any
time the Company further determines, in its sole discretion, that the listing,
registration, or qualification (or any updating of any such document) of any
Incentive or the shares of Common Stock issuable pursuant thereto is necessary
on any securities exchange or under any federal or state securities or blue sky
law, or that the consent or approval of any governmental regulatory body is
necessary or desirable as a condition of, or in connection with the award of any
Incentive, the issuance of shares of Common Stock pursuant thereto, or the
removal of any restrictions imposed on such shares, such Incentive shall not be
awarded or such shares of Common Stock shall not be issued or such restrictions
shall not be removed, as the case may be, in whole or in part, unless such
listing, registration, qualification, consent, or approval shall have been
effected or obtained free of any conditions not acceptable to the Company.

13.5 Adjustment. In the event of any recapitalization, reclassification, stock
dividend, stock split, combination of shares, or other similar change in the
Common Stock, the number of shares of Common Stock then subject to the Plan,
including shares subject to outstanding Incentives, and any and all other
limitations provided in the Plan limiting the number of shares of Common Stock
that may be issued hereunder, shall be adjusted in proportion to the change in
outstanding shares of Common Stock. In the event of any such adjustments, the
price of any option, the Base Price of any SAR, and the performance objectives
of any Incentive, shall also be adjusted as and to the extent appropriate, in
the reasonable discretion of the Committee, to provide participants with the
same relative rights before and after such adjustment. No substitution or
adjustment shall require the Company to issue a fractional share under the Plan
and the substitution or adjustment shall be limited by deleting any fractional
share.

13.6 Withholding.

(a) The Company shall have the right to withhold from any payments made or stock
issued under the Plan or to collect as a condition of payment, issuance or
vesting, any taxes required by law to be withheld. At any time that a
participant is required to pay to the Company an amount required to be withheld
under applicable income tax laws in connection with an Incentive, the
participant may, subject to Section 13.6(b) below, satisfy this obligation in
whole or in part by electing (the “Election”) to deliver currently owned shares
of Common Stock or to have the Company withhold shares of Common Stock, in each
case having a value equal to the minimum statutory amount required to be
withheld under federal, state, and local law. The value of the shares to be
delivered or withheld shall be based on the Fair Market Value of the Common
Stock on the date that the amount of tax to be withheld shall be determined
(“Tax Date”).

(b) Each Election must be made prior to the Tax Date. For participants not
subject to Section 16 of the 1934 Act, The Committee may disapprove of any
Election, may suspend or terminate the right to make Elections, or may provide
with respect to any Incentive that the right to make Elections shall not apply
to such Incentive. If a participant makes an election under Section 83(b) of the
Code with respect to shares of restricted stock, an Election to have shares
withheld to satisfy withholding taxes is not permitted to be made.

 

16



--------------------------------------------------------------------------------

13.7 No Continued Employment. No participant under the Plan shall have any
right, because of his or her participation, to continue in the employ of the
Company for any period of time or to any right to continue his or her present or
any other rate of compensation.

13.8 Deferral Permitted. Payment of an Incentive may be deferred at the option
of the participant if permitted in the Incentive Agreement. Any deferral
arrangements shall comply with Section 409A of the Code.

13.9 Amendments to or Termination of the Plan. The Board may amend or
discontinue this Plan at any time; provided, however, that no such amendment
may:

(a) materially revise the Plan without the approval of the stockholders;

(b) amend Section 6.6 to permit repricing of options or SARs without the
approval of stockholders; or

(c) materially impair, without the consent of the recipient, an Incentive
previously granted, except that the Company retains all of its rights under
Section 12.

A material revision of the Plan as used in this Section 13.9 includes (1) except
for adjustments permitted herein, a material increase to the maximum number of
shares of Common Stock that may be issued through the Plan; (2) a material
increase to the benefits accruing to participants under the Plan; (3) a material
expansion of the classes of persons eligible to participate in the Plan; (4) an
expansion of the types of awards available for grant under the Plan; (5) a
material extension of the term of the Plan; and (6) a material change that
reduces the price at which shares of Common Stock may be offered through the
Plan.

13.10 Definition of Fair Market Value. Whenever “Fair Market Value” of Common
Stock shall be determined for purposes of this Plan, it shall be the closing
sale price on the consolidated transaction reporting system for the New York
Stock Exchange on the applicable date, or if no sale of the Common Stock shall
have been made on that day, on the next preceding day on which there was a sale
of the Common Stock.

 

17